Case 1:12-cv-01138-SLR Document 286 Filed 12/06/19 Page 1 of 1 PageID #: 15866
                          OFFICE OF THE CLERK
                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE


           John A. Cerino                                                    844 KING STREET
         CLERK OF COURT                                                           UNIT 18
                                                                            U.S. COURTHOUSE
                                                                       WILMINGTON, DELAWARE 19801
                                                                               (302) 573-6170



                                      December 6, 2019

Stamatios Stamoulis
Stamoulis & Weinblatt LLC
800 N. West Street, Third Floor
Wilmington, DE 19801
(302) 999-1540


Re: 1:12-cv-01138-SLR- Joao Bock Transaction Systems LLC v. Jack Henry & Associates
Inc.

Dear Counsel,

       I am returning to you CD Rom disks (1) containing Multimedia Materials In Support Of
The Parties' Claim Construction Briefing (D.I. 118) pertaining to the above closed case.

       The envelope containing the (1) CD ROM(s) is available now for pick-up at the
Clerk’s Office or can be mailed to counsel upon request.

        Please call the Clerk’s Office if you would like the CD ROM exhibit(s) mailed. Upon
receiving the mailed exhibit, please acknowledge receipt of exhibit on the copy of this letter by
signing and dating it. You will then return it to the Clerk’s Office in the enclosed envelope.
Thank you.

                                                          Sincerely,

                                                          John A. Cerino
                                                          Clerk of the Court

                                                     By: /s Samantha Miller
                                                         Samantha A. Miller
                                                             Deputy Clerk


I hereby acknowledge receipt of the above exhibit(s) on ______________________



                                                              ___________________________
/sam                                                                     Signature
